Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear if the phrase “upon cooling” is unclear if it is intended to be a step of cooling or in the event of cooling the fractional change occurs which is not an active step and a particular situation which may or may not occur, thus it is unclear how this step is part of “a method of manufacturing a glass article”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-14 and 17-21 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotacska (US 20090272150) and Grzesik (US 20080057275).
Regarding claims 1-6, Kotacska discloses a fining vessel capable for use with a fining apparatus [0052] Such a fining apparatus comprising:
fining vessel (105 Kotacska Fig 1) comprising platinum [0068] necessarily having a length which may be deemed Lv and 
cradle [0068} necessarily having a length deemed Lc, and enclosing at least a portion of the fining vessel (fig 1)
Kotacska discloses cast zirconia for the cradle [0068]-claim 2 of the present application
Kotacska discloses a PT-Rh allow for 105 however does not discloses the percentage of Platinum and Rhodium.
In an analogous art, Grzesik discloses a glass manufacturing system with various connector pipes, such as pipe 14 to finer vessel 16 [0024] manufactured of metal supported by ceramic).
Grzesik discloses the metal of a platinum-rhodium alloy for a connecting pipe.  Grzesik discloses platinum of 70-80% and rhodium of 30-20% [0031] - claim 6 of the present application.
Therefore, where Kotacska discloses the use of a platinum-rhodium alloy for a connector pipe to a finer it would be obvious for one skilled in the art to modify the apparatus of Kotacska with the Platinum-Rhodium alloy of Grzesik as motivated by Grzesik discloses this platinum-rhodium alloy is suitable for the high temperatures of transporting glass.
Regarding the limitations of claim 1 and 3-5, the combined teachings of Kotacska and Grzesik discussed above would be expected by one skilled in the art to exhibit these disclosed features because Kotacska teaches the same structure of the presently claimed application and in combination with Grzesik the same compositions are made obvious.
MPEP 2112.01 discloses:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present
Thus in the present situation the properties of claims 1 and 3-5 of the instant application would necessarily be present because the prior art discloses the same structure and compositions as claimed, furthermore the apparatus of claims 1-6 would be capable of the change in length at the claimed temperatures because there is no claimed structural difference in view of the prior art.
Applicant is reminded unexpected results must be commensurate in scope with the claim.  The above rejection covers claims 1-6.
Regarding claims 9-14, the structure of claims 9-14 would necessarily need to be manufactured and assembled, see discussion of claims 1-6 above.
Regarding claim 17, Kotascka does not necessarily disclose manufacturing a glass article with the fining system discussed in the rejection of claim 1 above however it would be obvious to one of ordinary skill in the art to use a glass manufacturing system to manufacture a glass article.  
Kotascka discloses at least 93% fused zirconia [0055] thus overlapping with the claimed range of claim 17.  
Kotascka discloses fining range of 1700 degrees Celsius, thus overlapping with the claimed temperature “up to” 1740.
The remaining limitations of claims 17-21 are structural limitations and not active steps of a method of manufacturing a glass article and are met as discussed regarding claim 1 above.

Claim(s) 7-8 and 15-16 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotacska (US 20090272150) and Grzesik (US 20080057275) as disclosed above and further in view of Hamashima (WO2013011927).
Regarding claims 7-8, The combined teachings of Grzesik and Kotacska comprises a zirconia cradle and the fining vessel comprises 80% platinum and 20% rhodium by weight however fails to disclose the cast zirconia comprises partially or fully stabilized with yttrium.
In an analogous art of a glass conduit for molten glass, Hamashima discloses a conduit (1,1a,1b or 1c) of a platinum-rhodium alloy. Hamashima discloses the surrounding cast cement may be Zirconia, stabilized with yttrium or cerium (Ex 1-7, claims).
Kotacska discloses cast, fused zirconia [0039], [0045] or a combination with stabilized zirconia [0050].  Thus it would be obvious to modify the fining vessel and method of manufacture of Kotacska with the stabilized zirconia taught for supporting a glass transit conduit of stabilized zirconia as motivated by the disclosure of Kotacska for mixing the types of zirconia.
Applicant is reminded unexpected results must be commensurate in scope with the claim.  The above rejection covers claims
Regarding claims 15-16, and 22-24 one skilled in the art would recognize the apparatus would be manufactured.  See further obvious discussion of claims 7-8 above.
The remaining limitations of claim 25 appears to be a structural limitations and not and active step of a method of manufacturing a glass article and are met as discussed regarding claim 1 above.  It does not require an actual step of cooling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meng (US 20170240450) [0073]  
Hamashima (WO2013011927) Hamashima discloses a glass conveying conduit comprising a tube 1a of platinum or a platinum alloy [0020]-[0021].
De Angelis (US 2018 0297883)
(WO 2015005208) Pt-Rh, zirconia and yttrium CTE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741